UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 13-1911


JAY THOMAS,

                 Plaintiff - Appellant,

          v.

U.S. DEPARTMENT OF EDUCATION,

                 Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, Chief District
Judge. (8:13-cv-01375-DKC)


Submitted:    November 21, 2013            Decided:   November 25, 2013


Before KING, DUNCAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jay Thomas, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Jay   Thomas     appeals        the   district    court’s     order

dismissing       without       prejudice       his   complaint     against      the

Department of Education.           We have reviewed the record and find

no reversible error.            Accordingly, we deny Thomas’ motion for

jurisdiction and affirm for the reasons stated by the district

court.    Thomas v. U.S. Dep’t of Educ., No. 8:13-cv-01375-DKC (D.

Md. June 25, 2013).           We dispense with oral argument because the

facts    and    legal   contentions     are     adequately   presented     in   the

materials      before   this    court   and     argument   would   not   aid    the

decisional process.



                                                                         AFFIRMED




                                           2